Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   January 11, 2017

The Court of Appeals hereby passes the following order:

A17E0025. RYAN ALEXANDER MAYS v. THE STATE.

       On November 17, 2016, the trial court denied Ryan Alexander Mays’ motion
for reconsideration of the court’s order denying of Mays’ extraordinary motion for
new trial. Mays’ application for discretionary appeal of that order was due no later
than December 19, 2016. On January 5, 2017, this Court received and docketed
Mays’ motion for an extension of time to file the application for discretionary appeal.
        Court of Appeals Rule 31 (a) provides that an application for discretionary appeal
of this type must be filed in this Court within 30 days of the date of the entry of the trial
court’s order being appealed. Rule 31 (i) further provides: “No extensions of time will
be granted to file a discretionary application unless a motion for extension is filed on or
before the application due date.”
        Accordingly, because Mays’ motion for an extension of time was filed after the
application’s due date, the motion is DENIED.



                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           01/11/2017
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.